           Case 1:20-cv-02106-VEC Document 41 Filed 05/15/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 5/15/2020
 THOMAS ALBERTO ROBLES,                                         :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     20-cv-2106 (VEC)
                                                                :
                                                                :         ORDER
 HOLY SEE (STATE OF VATICAN CITY; THE :
 VATICAN); OUR LADY OF MOUNT CARMEL :
 PARISH; CHURCH OF OUR LADY OF MT.                              :
 CARMEL; OUR LADY OF MT. CARMEL                                 :
 DEVELOPMENT CORPORATION;                                       :
 ARCHDIOCESE OF NEW YORK a/k/a ROMAN :
 CATHOLIC ARCHDIOCESE OF NEW YORK; :
 ARCHBISHOP OF NEW YORK; and THE                                :
 SOCIETY OF THE CATHOLIC APOSTOLATE :
 a/k/a PALLOTTINES,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 16, 2020, the Court ordered Plaintiff to show cause why this case

should not be dismissed for lack of subject-matter jurisdiction (Dkt. 27);

        WHEREAS Plaintiff submitted a brief to show cause on May 1, 2020, (Dkt. 35), and

Defendant Society of Catholic Apostolate responded by letter to Plaintiff’s brief on May 15,

2020 (Dkt. 38);

        WHEREAS Plaintiff asserts that the Court has jurisdiction over this matter pursuant to

the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. 1330(a), and 28 U.S.C. 1367(a);

        WHEREAS the FSIA provides that “district courts shall have original jurisdiction

without regard to amount in controversy of any nonjury civil action against a foreign state . . . .”

28 U.S.C. 1330(a) (emphasis added);
          Case 1:20-cv-02106-VEC Document 41 Filed 05/15/20 Page 2 of 2



       WHEREAS it is well-settled that district courts have only jurisdiction over actions

against foreign states to conduct nonjury trials, see, e.g., Aboeid v. Saudi Arabian Airlines, Inc.,

No. CV-10-2518, 2011 WL 2222140, at *3 (E.D.N.Y. June 1, 2011); and

       WHEREAS the Complaint demands a trial by jury (Dkt. 1);

       IT IS HEREBY ORDERED that Plaintiff’s jury demand is stricken, see Fed. R. Civ. P.

39(a)(2). Plaintiff must notify the Court not later than May 22, 2020, whether he intends to

continue to pursue this action in federal court. The Court will hold further decision on its Order

to Show Cause in abeyance until it receives such notice from Plaintiff.



SO ORDERED.
                                                           ________________________
Date: May 15, 2020                                            VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
